United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1488
Issued: December 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2012 appellant filed a timely appeal from a June 22, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on May 7, 2012.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its June 22, 2012 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to
OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

FACTUAL HISTORY
On May 8, 2012 appellant, then a 60-year-old sales and distribution associate, filed a
traumatic injury claim (Form CA-1) alleging that on May 7, 2012 she sustained a sprain to the
right elbow when she was pushing an all purpose container (APO). She felt her right elbow pop,
causing pain to shoot up and down her arm and near her ribs. Appellant notified her supervisor
on May 8, 2012 and first received medical care on May 9, 2012. The employing establishment
controverted the claim.
In a May 9, 2012 diagnostic report, Dr. Gary Schwartz, Board-certified in family
medicine, advised that an x-ray of appellant’s ribs showed a minimal to nondisplaced right sixth
rib fracture. In a May 9, 2012 return to work note, he restricted appellant from lifting over 10
pounds due to her fractured rib and stated that she was excused from work until May 14, 2012.
By letter dated May 16, 2012, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised of the medical and factual evidence
needed and was asked to respond to the questions provided in the letter within 30 days.
By letter dated June 7, 2012, the employing establishment controverted the claim stating
that appellant began work on March 10, 2012 and sustained an alleged injury within two months
of her start date. It stated that her position consisted of casing mail and preparing dispatch of
outgoing mail, noting that she had been working this position without any issues.
By letter dated June 21, 2012, appellant stated that she sustained a right elbow, right side
and left wrist injury on May 7, 2012 when she was pushing an APC and felt a pop in her side.
She stated that her supervisor saw her cry out in pain when the incident happened, resulting in a
broken rib.
In a May 9, 2012 report, Dr. Stacy J. Castaldi, a Board-certified diagnostic radiologist,
listed a history that appellant had lateral right rib pain for the prior three months. X-rays of the
ribs revealed minimal to nondisplaced right sixth rib fracture. Dr. Castaldi also suspected small
right pleural effusion. She further noted degenerative changes in the spine and anterior wedging
of the lower thoracic vertebra.
In a May 9, 2012 x-ray of the right elbow, Dr. Castaldi reported that appellant
complained of elbow pain with a possible injury two weeks prior. She noted possible
degenerative changes in the lateral epicondylar region and stated that an injury was difficult to
exclude.
In a May 9, 2012 medical report, Dr. Schwartz reported that appellant had been working
for the postal service for the previous two months, six days a week. Appellant’s job entailed
sorting mail and lifting, sometimes having to lift up to 70 pounds. She complained of pain in the
right upper arm, right elbow, right rib cage and left neck for several weeks, much worse in the
last two days. Upon physical examination, Dr. Schwartz noted that appellant’s right elbow could
not fully extend but did not seem full or swollen and there was tenderness of the right axillary
ribs. He diagnosed localized joint pain in the elbow, sprained ribs, ganglion of the left wrist,
neck pain and pain in the hands.

2

By decision dated June 22, 2012, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that her diagnosed medical condition was causally related
to the accepted May 7, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He or she must also
establish that such event, incident or exposure caused an injury.6 Once an employee establishes
that he or she sustained an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, for which he or she claims
compensation is causally related to the accepted injury.7
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action. In determining whether a case has
been established, such circumstances as late notification of injury, lack of confirmation of injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Supra note 4.

3

the employee’s statements. The employee has not met his or her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.8
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.9 The opinion of the physician must be based on one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.10
ANALYSIS
OWCP accepted that the May 7, 2012 employment incident occurred as alleged. The
issue is whether appellant established that the incident caused her elbow, ribs, wrist, hand and
neck injuries. The Board finds that she did not submit sufficient medical evidence to support
that her injuries are causally related to the May 7, 2012 employment incident.11
In a May 9, 2012 diagnostic report, Dr. Castaldi reported that appellant had a three-month
history of lateral right rib pain. X-rays of the ribs revealed a minimal to nondisplaced right sixth
rib fracture. In a May 9, 2012 x-ray of the right elbow, Dr. Castaldi stated that appellant
complained of elbow pain with a possible injury two weeks prior. She noted possible
degenerative changes in the lateral epicondylar region and stated that an injury was difficult to
exclude. This reflects that appellant’s claimed condition arose prior to the incident accepted by
OWCP.
While Dr. Castaldi provided a diagnosis of displaced right sixth rib fracture, she did not
address how the accepted May 7, 2012 employment incident caused or contributed to any injury.
With respect to the right elbow, she failed to provide a firm medical diagnosis, noting that the xray revealed possible degenerative changes in the lateral epicondylar region and that an injury
was difficult to exclude. The record is insufficient to establish a causal connection because
Dr. Castaldi has not identified a medical condition pertaining to the right elbow. She reported a
history of lateral right rib pain of three months’ duration and a possible elbow injury. This
implies that appellant’s rib fracture and any right elbow injury were preexisting conditions
caused by a nonoccupational event rather than the May 7, 2012 employment incident. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an

8

Betty J. Smith, 54 ECAB 174 (2002).

9

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

10

James Mack, 43 ECAB 321 (1991).

11

See Robert Broome, 55 ECAB 339 (2004).

4

employee’s condition is of limited probative value on the issue of causal relationship.12
Dr. Castaldi’s reports are insufficient to meet appellant’s burden of proof.
In a May 9, 2012 medical report, Dr. Schwartz reported that appellant had been working
for the postal service for two months, six days a week. He noted that her job entailed sorting
mail and lifting, sometimes having to lift up to 70 pounds. Appellant complained of pain in the
right upper arm, right elbow, right rib cage and left neck for several weeks. Dr. Schwartz
diagnosed right sixth rib fracture, localized joint pain in the elbow, ganglion of the left wrist,
neck pain and pain in the hands. The Board finds that his opinion is not well rationalized. While
Dr. Schwartz diagnosed appellant’s right sixth rib fracture, he did not provide a firm medical
diagnosis pertaining to appellant’s other alleged conditions as pain is a description of a symptom
rather than a clear diagnosis of a medical condition.13 He provided a general description of
appellant’s job duties which included sorting mail and lifting but failed to make any mention of
the May 7, 2012 employment incident. Dr. Schwartz did not determine that appellant’s
condition was work related and did not offer a rationalized opinion on how the accepted May 7,
2012 employment incident caused or contributed to any injury.14 His report also notes that
appellant had been complaining of pain in the right upper arm, right elbow, right rib cage and left
neck for several weeks, much worse in the last two days. However, Dr. Schwartz failed to
provide a detailed medical history or explain whether any of these conditions were preexisting.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.15 The
opinion of a physician supporting causal relationship must rest on a complete factual and medical
background supported by affirmative evidence, address the specific factual and medical evidence
of record and provide medical rationale explaining the relationship between the diagnosed
condition and the established incident or factor of employment.16 Without medical reasoning
explaining how the accepted May 7, 2012 employment incident caused appellant’s right sixth rib
fracture and other alleged injuries, Dr. Schwartz’s report is not sufficient to meet appellant’s
burden of proof.17
Evidence submitted by appellant after the final decision cannot be considered by the
Board. As previously noted, the Board’s jurisdiction is limited to reviewing the evidence that
was before OWCP at the time of its decision.18 Appellant may submit additional evidence,

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. C.F.,
Docket No. 08-1102 (issued October 10, 2008).
14

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
15

Supra note 12.

16

See Lee R. Haywood, 48 ECAB 145 (1996).

17

C.B., Docket No. 08-1583 (issued December 9, 2008).

18

20 C.F.R. § 501.2(c)(1).

5

together with a written request for reconsideration, to OWCP within one year of the Board’s
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her rib
fracture and other injuries are causally related to the May 7, 2012 employment incident, as
alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

